UNITED STATES
              Appellee                       NMCCA No. 202000206

       v.                                             Panel 3

Keshawn M. BOCAGE                                   ORDER
Aviation Electrician’s Mate Air-
man Recruit (E-1)
                                             Reconsidering Opinion
U.S. Navy
            Appellant


   In accordance with Navy-Marine Corps Court of Criminal Appeals Rule of
Appellate Procedure 31(a), it is, by the Court, this 1st day of February 2022,
ORDERED:
   That the Court’s 31 January 2022 decision is hereby WITHDRAWN.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court


Copy to:
45 (CAPT Belsky); 46 (LT Martino); 02